Citation Nr: 1446243	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). The Veteran's initial claim was filed with the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In order to facilitate the processing of claims under the BDD program, this appeal was processed using VA's paperless claims processing systems, Virtual VA and the Veterans Benefit Management System (VBMS).  Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal was previously before the Board in April 2014.  The Board remanded the claim to afford the Veteran a VA examination.  VA conducted this examination in July 2014.  Accordingly, the RO has substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the adjudication of increased rating claims, a claim for a total disability rating based upon individual unemployability (TDIU) may be implied if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, unemployability has not been raised directly or indirectly.  Upon service separation, the Veteran obtained employment as a coffee shop barista, preparing and serving coffee to patrons.  She works approximately 30 hours per week (working 4 to 8 hours on a given day).  She has specifically stated that her hypothyroidism has not caused her to miss work.  Accordingly, the Board finds an implied claim for a TDIU claim is not on appeal. 

In April 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Denver RO. A transcript of the hearing is associated with the claims file.
FINDINGS OF FACT

1.  The Veteran's diagnosed hypothyroidism is treated by a daily dose of Synthroid. 

2.  During the pendency of the appeal, the Veteran's thyroid hormone levels have been within the normal range, but she complains of fatigue.

3.  Other symptoms described by the Veteran as including dry eyes, mouth and skin, weight gain, and photosensitivity are not attributable to hypothyroidism. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


II.  Hypothyroidism 

Hypothyroidism is a condition in which the body lacks sufficient thyroid hormone.  The chemical deficiency can manifest in different symptoms as found in the applicable rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  A 10 percent rating is warranted for fatigability; or continuous medication required for control.  The next highest 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  The next highest 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  The next and highest schedular rating of 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

A.  Analysis 

The Veteran reports diagnosis of hypothyroidism as early as 2001.  The Veteran is currently rated at a 10 percent, and asserts that she is entitled to a higher rating due to symptoms including fatigability, weight gain, cold intolerance, sleepiness, and dryness.  The Veteran has not complained of any issues with muscle strength or cardiac issues that are seen in the higher rating criteria.  

1.  Symptoms and Equivalent Rating Criteria 

The mix of symptoms described by the Veteran crosses all rating levels.   

a.  Fatigability 

The most prominent in the record is fatigability.  Fatigability is seen in the rating criteria at 10 percent and 30 percent.  The Veteran reports fatigue since diagnosis of hypothyroidism in the early 2000s.  She reports increased fatigue since April 2014, as noted in the July 2014 compensation and pension thyroid examination.    Despite the Veteran's reports, this fatigue has not affected her work as a part-time coffee shop barista.  As a barista, the Veteran works between 4 and 8 hours daily up to 30 hours per week.  When not at work, the Veteran is involved in a chorus group and spends time engaged in primarily sedentary activities such as watching television or using her computer. 

b.  Weight Gain

The next most prominent is weight gain.  Weight gain is a symptom seen at 60 percent.  The Veteran's weight gain has been characterized as gradual rather than sudden since beginning treatment for hypothyroidism.  At the April 2013 Travel Board hearing, the Veteran reported gaining between 30 and 40 pounds since 2005.  The Board acknowledges that the Veteran's weight has fluctuated over the past few years, but finds that her weight has remained relatively stable between 170 and 180 pounds since 2004.  The Veteran has expressed difficulty in losing weight, but told the July 2014 VA examiner that she does not engage in any exercise nor has any dietary restrictions.  

c.  Dryness
 
The Veteran has reported dryness effecting her eyes, skin, and mouth, a symptom not specifically contemplated by the rating criteria.  This dryness causes the Veteran to use eye drops between six and 12 times per day, her skin will bleed sporadically due to cracking (especially in summer months), and she must carry water around with her.  Although she attributed dryness to hypothyroidism at the Travel Board hearing, these symptoms have been specifically associated with the Veteran's service-connected Sjögren's disease by the RO in its July 2010 and February 2012 rating decisions.  

d.  Photosensitivity 

At the  Travel Board hearing, the Veteran reported being sensitive to the sun.  The Veteran's spouse testified that the Veteran uses sunscreen frequently to prevent getting burned.  However, at C&P evaluations conducted in March 2010, February 2011 and July 2014, the Veteran did not report photosensitivity.  The July 2014 examiner remarked in the report that photosensitivity is commonly seen in patients treated with Plaquenil, a medicine the Veteran takes to treat her Sjögren's syndrome.  This drug is not used to manage the Veteran's hypothyroidism. 

e.  Cold Intolerance 

The Veteran is also sensitive to cold.  Cold intolerance is found in the 100 percent criteria.  She has told VA examiners and the undersigned that she feels colder than other people.  For example, if she attended a hockey game, she reports the need to wear extra clothing and use a blanket.  

f.  Sleepiness

The Veteran reports sleepiness, also a symptom associated with a 100 percent rating.  At the July 2014 C&P thyroid examination, the Veteran reported sleepiness when she returns home from work.  A typical shift lasts from four to eight hours.  She feels sleepiness when she arrives home.  However, these symptoms subside after taking a 30 to 60 minute nap.  The Veteran reports awakening refreshed after these naps.  The Veteran does not report any sleepiness during the daytime.  

2.  Etiology of the Symptoms 

The Veteran reports a number of different symptoms, which she relates to her hypothyroidism.  While a lay person is competent to describe her symptomatology, the question of etiology of these symptoms is a complex medical question outside the competence of a layperson.   Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board does not expect the Veteran, as an individual without medical training, to make such an association between her symptoms and service-connected disability.  Accordingly, VA scheduled the Veteran for a July 2014 C&P thyroid examination to make such an assessment. 

In the examination report, the examiner noted the Veteran's normal thyroid hormone levels throughout the appeals period.  Thyroid hormone levels are measured with a thyroid stimulating hormone (TSH) test that measures the amount of TSH in the blood.  Normal levels range from 0.34 to 4.82 milli-international units per liter (mIU/L).  The Veteran had levels of 3.66 in February 2011 and 0.99 in June 2014.   Although highly elevated TSH levels were noted in April 2014 with a score of 8.22, these appeared to be an outlier.  Another test used to measure thyroid levels, the free thyroxin test (FT4), taken the same month was within the normal range at 1.2.  Lab tests reviewed by the July 2014 examiner noted that the Veteran's normalization was consistent with Synthroid medication use.  

The VA examiner opined that there was a different cause of the symptoms discussed above because those symptoms are inconsistent with a person with normal thyroid hormone levels.  The examiner further opined that these symptoms were most likely attributable to the Veteran's Sjögren's syndrome or indirectly due to treatment for Sjögren's syndrome.  For example, the Veteran's weight gain continued after successful treatment of her hypothyroidism.  In fact, the RO has coded the Veteran's service-connected disability of Sjögren's syndrome as including dry eye syndrome and dry mouth.  The VA examiner noted that Sjögren's syndrome is characterized by symptoms of dryness, arthralgia, and fatigue.  Only one rating can be assigned for the Veteran's symptoms, and the current 10 percent rating encompasses any fatigue that is attributable to the hypothyroidism.

Without any additional symptoms and/or worsening symptoms to attribute to hypothyroidism, the Board is unable to increase the current rating for hypothyroidism.  Accordingly, a rating in excess of 10 percent is not warranted.  

The Board also considered whether other diagnostic codes were applicable to the Veteran's disability.  However, due to the lack of current symptoms attributable to the Veteran's hypothyroidism, there are no other diagnostic codes which would be applicable. 

The Board also considered whether there were extraschedular considerations in assessing a higher rating. 

B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates symptomatology associated with the Veteran's hypothyroidism, as well as more severe symptoms.  However, since this condition is managed with continuous medication, the rating criteria also contemplate that scenario.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

Additionally, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to the rating associated with hypothyroidism, which is reflected by the assigned rating.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities to include cervical spine degenerative disc disease, Sjögren's syndrome and tension headaches.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This claim arises from from her disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  The Board notes that the Veteran was provided specific notice regarding increased rating claims in March 2010.  

VA also has a duty to assist.  The Board finds that VA has also done everything reasonably possible to assist the Veteran with respect to her claim for benefits.  The Veteran's service treatment records and post-service treatment records are in the claims folder.  Additionally, VA provided the Veteran with examinations in March 2010, February 2011, and July 2014.  The latter two examinations were focused on the Veteran's hypothyroidism.  The examination reports of record reflect that each examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  Accordingly, the Board concludes that the VA examinations of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When an RO official or VLJ conducts a hearing, it must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2013 Travel Board hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria related to hypothyroidism by asking the Veteran a series of questions to elicit information as to her symptoms.  She was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether she had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) ; see Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 






	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 10 percent for hypothyroidism is denied.   



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


